Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          




          Claims 1-3 and 10-12 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Yoon et al. (2018/0135237).
          Yoon et al. teach a laundry treating apparatus.  Yoon teaches a laundry treatment apparatus comprising a cabinet 1 including an interior space and a door 11. Yoon et al. teach a supply part 36 for providing the interior space with a treatment fluid.  Further, Yoon et al. teach a mount part (figures 4 and 7-11) having a support part 91 (or 911) and a pressing part 93 (or 931).  The pressing part is hinged to the support part and is movable toward and away from the support for pressing an article therebetween.  The apparatus is usable within the interior space (figure 1) or can be provided on the door using the support member 321.  The press is hingedly supported such that a hinge arrangement is provided for pivoting the presser to the support.  The hinge arrangement includes a fixing hinge 952 (figure 8, for example) which protrudes from a surface of the presser and includes apertures 953 for accommodating a plurality of fixing bars 951 which acts as the pivot axle.  A plurality of fastening parts 956 are provided for cooperating with a bar 951 of the plurality of bars and are provided for changing the position of the presser allowing movement of the presser toward and away from the support.  The fastening parts or position changing parts are also removably attached to the support portion of the article support.  They include a body portion 956a attachable to the hinge and the presser and the moving part is attachable to the pressing body via the rod 951 for aiding in moving the presser toward and away from the support.  support via hinge portions are taught as being movable from one side to the other (figure 6, for example).
ALLOWABLE SUBJECT MATTER
Claims 4-9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. ‘419 and 924 illustrate article treatment pressers usable within cabinets including hinged pressers movable toward and away from article supports.  Gratsch illustrates a presser arrangement including panels which are pivotable toward and away from each other and slidable relative to each other along an article surface.  Derman illustrate a pivotable and slidable cabinet door.  Nolte illustrates and gate portion which is includes a hinge arrangement providing pivoting and “upward” sliding.    
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732